PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/517,891
Filing Date: 16 Nov 2009
Appellant(s): Chian et al.



__________________
Robert A. Hodges
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 8/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/14/2020 from which the Appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground of rejection is applicable to the appealed claims.

Rejection under 35 U.S.C. § 103(a)
Claims 14, 15, 17, 19-21 and 25-27 are rejected under 35 U.S.C. § 103(a) as obvious over Simpson et al. (U.S. Patent No. 7,615,373; filing date: 5/28/2003), taken in view of Simonet et al. (“Ultra-porous 3D Meshes by Low–temperature Electrospinning,” poster presentation by Technische Hoschule Zurich on a congress in Frankfurt Germany 10/23/2006-10/25/2006), Casper et al. (Macromolecules, Vol. 37, No. 2, pp. 573–578; 2004) and Stenzel, E.B., (U.S. PGPUB 2006/0035011; 2006).
The rationale for obviousness for the above rejection can be found in the Office Action dated 10/14/2020 (the entire Action expressly incorporated herein). 

(2) Response to Argument
Response to Rejection under 35 U.S.C § 103(a)
(6) Appellant Argument
Appellant argues that that all claim limitations were not accounted for within the rejection of record and that a reasonable expectation for success was also overlooked (Appeal Brief, page 6, items 6 (i) and 6 (ii)).  Appellant’s arguments have been fully considered and found not persuasive based on the following responses.
(6) A. The Claimed Subject Matter

In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
In discussing the claimed subject matter within claim 14 (Appeal Brief, page 6, item 6 (a)), Appellant indicates that the three-dimensional hybrid scaffold has three layers and recognizes hybrid scaffolds resemble connective tissue in an extracellular matrix formation (Appeal Brief, page 6, item 6 (a))).  
Although Appellant’s argument regarding claim 14 (Appeal Brief, page 6, item (6) A) indicates the type of three-dimensional hybrid scaffold formed (i.e., comprising a first layer made of a decellularized biological material; a second porous layer connected to the surface of the first layer, where the second layer is a porous bioadhesive and a third porous layer connected to the surface of the second layer which is located opposite the surface to which the first layer is connected, where the third layer is a three- dimensional porous polymer scaffold), the additional limitations Appellant argues (i.e., a first layer of a decellularized biological material as a barrier for cells that need a basal membrane for attachment, proliferation, and differentiation, a second porous bioadhesive layer that allows for nutrient diffusion and cell infiltration and a third three-dimensional porous polymer scaffold that promotes cell infiltration and vascularization; Appeal Brief, page 7, 
Based on the cited references within the Office Action dated 10/14/2020, and the response below, providing such a scaffold was known and within the skill of an ordinary person in the art.
(6) B. The Scope and Content of the Prior Art
It is further noted that Appellant provided this section to summarize the prior art of record (Appeal Brief, pages 7-8, item (6) B).  Such summaries of the cited references (i.e., Simpson, Simonet, Casper and Stenzel) are not complete and correct.  While not grossly inaccurate, the summaries are more than just the mentioned abstracts by Appellant (Appeal Brief, pages 7-8, item (6) B).  Appellant omits relevant teachings relied upon by the Examiner for establishing a prima facie case of obviousness.

(6) C.  Analysis of Non-Obviousness of the Claims
(6) C(1).  Claims 14, 15, 17, 19-21, 26 and 27
Appellant provides dependency information for independent claim 14 (Appeal Brief, pages 8-9, item (6) C).  In this section, Appellant incorrectly defines claim 1 as a method of manufacturing a three-dimensional scaffold, where claim 1 is directed to the scaffold itself.  Regardless, the claim is withdrawn.  It is presumed that Appellant meant to direct the discussion to claim 14.  Although Appellant indicated claim 1, the subject 

(6) C(1)(i).  All claim limitations not accounted for.
Appellant argues that at least four features of the claimed method were not specifically identified in the cited references (Appeal Brief, page 10, item (6) C(1)(i)).  Appellant’s individual arguments (i.e., arguments (a)-(d)) have been fully considered and found not persuasive based on the following responses.

(6) C(1)(i)(a).  
Appellant argues that the Stenzel reference was relied upon to make up the deficiency of the Simpson reference, there were no explanations from Stenzel’s teachings, and that there was no mention of ice crystals in Stenzel (Appeal Brief, page 10, item (6) C(1)(i)(a)).  
Appellant’s arguments have been fully considered and found not persuasive.  It is noted that in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.  It is additionally noted that each of the references of record, the teachings and rationales for combining such references were properly explained within the rejection of record.

That is, the combined teachings teach a method of manufacturing a three-dimensional hybrid scaffold (an organ-tissue mimic scaffold) and also suggests that such a scaffold can be made from different layers from different materials utilizing different techniques of electroprocessing, different size mandrels for different applications, as well as teaching that the temperature and other physical properties of the process can be modified to obtain different results (Simpson, column 31, lines 22-24; column 46, lines 11-13; see also the Office Action dated 10/14/2020, pages 4-8).  The combined teachings teach that in addition to the multiple equipment variations and modifications that can be made to obtain desired results, similarly the electroprocessed collagen solution can be varied to obtain different results (Simpson, column 30, lines 64-67).  Any solvent or liquid in which the material is dissolved, suspended, or otherwise combined without deleterious effect on the process or the safe use of the matrix can be used (Simpson, column 30, line 67, to column 68, line 4; see also the Action dated 10/14/2020, pages 4-8).  
As noted, the above elements can be combined (e.g., a scaffold that comprises an acellular first layer, a bioadhesive second layer, and a third layer that is electrospun, and that the temperature can be modified for different results).
The combined teachings also teach low-temperature electrospinning which includes the use of a rotating, hollow, cylindrical drum where for low-temperature electrospinning, the drum was loaded with dry ice which provides a cold external cylinder surface, where the dry ice allows the mandrel to be cooled down (Simonet, Title, page 1, see also the Action dated 10/14/2020, page 9). 

The combined teachings also teaches that the coating can be applied in a number of ways, including spraying with an atomized spray of the coating composition that instantly freezes upon contact, pouring the coating composition onto the surface, or dipping into a bath of the coating composition that subsequently freezes upon contact (Stenzel; paragraph 48; see also the Action dated 10/14/2020, page 12).  The combined teachings teach that it was also known in the art coating methods that included a coating solution that is electrically charged, atomized and deposited on the device by an attractive electrostatic force (Stenzel; paragraph 3; see also the Action dated 10/14/2020, page 12).  Further, the combined teachings also teach that the coating composition can be applied to the surface of the medical device by spray-coating including electro-hydrodynamic spraying or electrostatic spraying (electrospraying), where the surface can be rotated while the coating composition is applied (Stenzel; paragraph 12, claims 1 and 14; see also 
In view of the prior art, it was known in the art providing a multilayered three-dimensional hybrid scaffold (i.e., an organ-tissue mimic scaffold) where after application of the chilled first layer, the second layer can be applied to the first layer where the second layer can be an aqueous bioadhesive (e.g., fibrin glue) that is applied to the first layer without ice crystals since the teachings provide that once the object is chilled (i.e., below the freezing point of at least on solvent), the second layer can be applied as a coating onto the first layer such that at least a portion of the coating composition adheres to the chilled first layer to freeze and remain in the frozen solid phase forming a smooth surface.  Since the second layer is coating the first layer outer surface (where the coating can be done in a number of ways, including electrospraying) and the coating composition instantly freezes upon contact and forms a smooth surface, the second layer is applied to the first layer prior to formation of ice crystals since if there were any ice crystals formed on the first layer, there would not be a smooth surface formed with the second layer.  
With regard to porosity of the second layer, Appellant’s arguments are also not persuasive since as noted in the combined teachings, methods of manufacturing multilayered hybrid scaffolds permit design and control of pore size in an electroprocessed material through manipulation of the composition of the material and the parameters of electroprocessing (Simpson, column 24, lines 47-50; see also the Action dated 10/14/2020, page 5).  Pore size of an electroprocessed collagen matrix can be 
Additionally, as noted previously within the record (Non-Final Office Action 1/2/2020, page 22), Appellant’s admission in the originally filed specification (paragraph 51) that a person of ordinary skill in the art would know how to figure out the timing of when the bioadhesive (i.e., the second layer) sets or not is also applicable here with respect to timing and application of layers and how to adjust application of the layers with respect to the presence of ice.  In view of the above, although there are differing features within the art of record, where the details of implementing those changes would have to be resolved to make the necessary changes, Appellant has not provided any evidence that making such changes are  outside the skill of a person of ordinary skill in the art.  
In other words, the combined teachings, in view of a person of ordinary skill in the art, recognize and appreciate the timing of the application of the second layer to the first 
Appellant is narrowly interpreting what a person of ordinary skill in the art is capable of in this field.  It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
In view of the above, Appellant’s arguments are not persuasive.

(6) C(1)(i)(b).  
Appellant argues that based on Simpson’s teachings, a person of ordinary skill in the art would not apply the third layer to the second layer after the formation of ice crystals (Appeal Brief, pages 11-12, item (6) C(1)(i)(b)).  Appellant argues that Simonet does not disclose applying an electrospun polymer (i.e., the PLGA/PEU polymer) to any bioadhesive layer, while simultaneous deposition in Simonet is not formation of ice crystals on the substrate before deposition of the polymer (Appeal Brief, page 12, item (6) C(1)(i)(b)).  Appellant argues that the teachings in Simonet were mischaracterized (Appeal Brief, page 12, item (6) C(1)(i)(b)).  Appellant further argues the Stenzel teachings 
Appellant’s arguments have been fully considered and found not persuasive.  It is again noted that in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
Regarding Appellant’s arguments concerning Stenzel, they are again found not persuasive in view of the response item (6) C(1)(i)(a)(expressly incorporated herein).
In light of the response in item (6) C(1)(i)(a) (expressly incorporated herein), again, the combined teachings from the cited references provide the teachings for applying the third layer to a multilayered three-dimensional hybrid scaffold (i.e., an organ-tissue mimic scaffold).
Appellant also argues that the rejection is based on conclusory statements, where there is no articulation why a person of ordinary skill in the art would modify the temperature for electroprocessing collagen such that ice crystals are formed prior to apply another layer, or why a person of ordinary skill in the art would predict any improvement when a below zero temperature replaces the above-room-temperature in Simpson (Appeal Brief, page 13, item (6) C(1)(i)(b)).  

In addition to the above response concerning the combined teachings ((6) C(1)(i)(a); expressly incorporated herein), allowing the layers on the mandrel to further cool down (the layers would be below 0°C) in the presence of humidity (as taught by both Simonet and Casper), ice crystals would form on the mandrel which has the first and second layer (which are below 0 °C, as taught by Simonet and Stenzel).  
As noted in the rejection of record, the combined teachings teach that materials can be attached to the matrix materials before, during or after electroprocessing using known techniques such as chemical cross-linking or through specific binding interactions (Simpson; column 31, lines 19-23; see also the Action dated 10/14/2020, page 4).  
Further, the temperature and other physical properties of the process can be modified to obtain different results (Simpson; column 31, lines 22-24; see also the Action dated 10/14/2020, page 4).  Additionally, the combined teachings teach a class of materials to make the compositions via electroprocessing that comprises proteins, such as extracellular matrix proteins and includes collagen, fibrin, elastin, laminin, and fibronectin (Simpson; column 7, lines 36-42; see also the Action dated 10/14/2020, page 4).  It is also noted that that such “materials” include electroprocessed materials that are capable of changing into different materials during or after electroprocessing (e.g., the protein fibrinogen, when combined with thrombin, forms fibrin; Simpson, column 9, 
In view of the combined teachings, it would have been within the purview of a person of ordinary skill in the art to apply the third layer to the second layer after the formation of ice crystals (i.e., in the presence of ice crystals formed on the second layer) since Simpson teaches that materials such as fibrin (the combination of fibrinogen and thrombin) can be attached to the matrix materials before, during or after electroprocessing using known techniques such as chemical cross-linking or through specific binding interactions.  Additionally, as noted (Non-Final Office Action 1/2/2020, page 22), Appellant’s admission in the originally filed specification (paragraph 51) that a person of ordinary skill in the art would know how to figure out the timing of when the bioadhesive (i.e., the second layer) sets or not is also applicable here with respect to timing and application of layers and how to adjust application of the layers with respect to the presence of ice.  In view of the above, although there are differing features within the art of record, where the details of implementing those changes would have to be resolved to make the necessary changes, Appellant has not provided any evidence that making such changes are  outside the skill of a person of ordinary skill in the art.  
The rejection of record provides improvements upon what was known in the art concerning three-dimensional tissue scaffolds.  The combined teachings of the cited references provide additional teachings that improve upon the art to produce better three-dimensional tissue scaffold mimics that are “organ-like” tissues.  
In order to achieve such improved tissue scaffolds, a person of ordinary skill in the art would understand and appreciate what was known in the art and combine such teachings to the existing art in order to provide three-dimensional tissue scaffolds with 
If a layer is needed for cell infiltration, a person of ordinary skill in the art in view of the combined teachings of the art of record would reasonably appreciate and understand that in producing such a scaffold (or a layer in the scaffold), chilling a mandrel in high humidity (which would allow ice crystals to form as in Simonet) and then electrospraying (or electrospinning) a third layer would produce a porous layer that would allow cell infiltration and population since Simonet teaches that the use of mandrels cooled with dry ice allows for formation of ice crystals as void templates which allows a straight forward and easy applicable method to increase the porosity of electrospun polymeric meshes, that the use of low-temperature electrospinning allows the void space between fibers to be increased by a factor of four for the polymers used for the production of highly porous three-dimensional tissue scaffolds used for tissue engineering (Simonet, introduction; Figs. 1 and 3; see also the Action dated 10/14/2020, the rationale for obviousness, pages 18-20; expressly incorporated herein).  
The rejection of record does not provide conclusory statements, rather, the rejection provides a prima facie case of obviousness with a rationale based on a reasonable motivation and expectation for success by a person of ordinary skill in the art that would combine the existing art with the additional teachings in the art to produce improved three-dimensional tissue scaffold mimics that are “organ-like” tissues.  
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
In view of the above, Appellant’s arguments are not persuasive.

(6) C(1)(i)(c).  
Appellant argues that the application of the third layer in an environment having a temperature different from the second layer surface that is interfaced to the first layer, is mischaracterized within the rejection (Appeal Brief, pages 13-14, item (6) C(1)(i)(c)).  Appellant’s arguments are not found persuasive in view of the rejection of record, the rationale for obviousness and the following response. 
It is again noted that in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
Regarding Appellant’s arguments concerning Stenzel and Simonet, they are again found not persuasive in view of the response items (6) C(1)(i)(a) and (b) (expressly incorporated herein).

Additionally, the combined teachings teach layering of structures is used in some embodiments to mimic more closely the composition of natural materials, such as manipulating the amounts of different proteins in successive layers (Simpson, column 17, lines 15-20; see also the Action dated 10/14/2020, page 6). 

In view of the rejection of record, the rationale for obviousness and the above, proper articulation of the rejection, the cited reference teachings and the rationale for obviousness (which provides a motivation to combine the references as well as a reasonable expectation for success) has been made with the proper analysis for a prima facie case of obviousness under 35 U.S.C. § 103.
With regard to the temperature differential, Appellant’s arguments are also not persuasive in view of the rejection of record and the rationale for obviousness.  Claim 14 recites that the third layer is applied to the second layer in an environment having (i) a humidity ranging from about 40% to about 80% and (ii) a temperature which is different from temperature of the side of said second layer facing the chilled first layer to create a 
As noted in the rejection of record (see the Action dated 10/14/2020, pages 16-18; expressly incorporated herein) and reiterated here, the combined teachings teach a scaffold that comprises an acellular first layer, a bioadhesive second layer, and a third layer that is electrospun, and that the temperature can be modified for different results, where the electrospun layer includes all methods of electrospinning, electrospraying, electroaerosoling, combinations of methods, and any other method where materials are streamed, sprayed, sputtered or dripped across an electric field and toward a target.  
Additionally, the combined teachings teach that the coating composition can comprise a biocompatible polymeric material coating that can be applied to a very cold surface (below 0°C) where the coating solution is electrically charged, atomized and deposited by an attractive electrostatic force by electro-hydrodynamic spraying or electrostatic spraying (electrospraying the third layer is in the presence of an electric field) so that the coating composition will freeze to the surface of the second layer, thereby forming a thick coating layer.  
In view of the above, with regard to the temperature of the third layer with respect to the other layers, the third layer (upon application of the third layer to the surface of the outer layer of the second layer) will have a higher (i.e., different) temperature than the second layer outer surface since the claimed temperature gradient is broadly defined within the claim as a “temperature which is different from temperature of the side of said second layer facing the chilled first layer.”  That is, the claimed different temperature can be any temperature difference, including the smallest differential between the second 
That is, the combined teachings teach a multilayered three-dimensional tissue scaffold with an acellular first layer, a bioadhesive second layer, and a third layer that is electrospun on a chilled mandrel.  
If the mandrel (e.g., a metal mandrel) itself is chilled at a temperature below zero degrees Celsius, the subsequently applied acellular first layer and bioadhesive second layer will have a temperature at the mandrel temperature or a slightly elevated temperature above the mandrel temperature at the outer surface of the bioadhesive second layer due heat transfer from the last layered material to the mandrel.  When the third layer is applied, the third layer will be at or near room temperature upon application to the outer surface of the bioadhesive second layer due to electrospinning the material in ambient room temperature to the outer surface of the bioadhesive second layer.  The temperature of the scaffold will necessarily have a temperature gradient (i.e., from cold to less cold) from the first layer to the third layer, respectively, since the first and second layers will be colder than the third outer layer that is being applied by electrospinning at or near ambient room temperature.
As previously noted, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same subzero chilled multilayered electrospun scaffold as Appellant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  In the instant case, the fundamental principles of heat transfer of the layered scaffold materials on a sub-zero degree Celsius mandrel will produce a temperature difference (any temperature difference) at the bioadhesive second layer outer surface and the third layer.
As noted, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
In view of the above, Appellant’s arguments are not persuasive.

(6) C(1)(i)(d).  
Appellant argues that in regards to the application of the third layer in “at least two cycles having an interval in between each cycle,” neither Simpson nor Simonet discloses or suggests repeating the application of a particular layer and having an interval allowed to form ice crystals before the layer deposition and that there is no basis for thinking that the skilled person would have any reason to allow an interval between each application of the third layer nor any impetus to create ice voids for the formation of pores in the third layer (Appeal Brief, pages 14-16, item (6) C(1)(i)(d)).  Appellant’s arguments are not found persuasive in view of the rejection of record, the rationale for obviousness and the following response. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
Regarding Appellant’s arguments concerning Stenzel and Simonet, they are again found not persuasive in view of the response items (6) C(1)(i)(a) and (b) (expressly incorporated herein).
With regard to the application of the third layer in “at least two cycles having an interval in between each cycle,” as indicated in the rejection of record, the combined teachings teach methods of manufacturing multilayered hybrid scaffolds permit design and control of pore size in an electroprocessed material through manipulation of the composition of the material and the parameters of electroprocessing (Simpson, column 24, lines 47-50; see also the Action dated 10/14/2020, page 5).  Pore size of an electroprocessed collagen matrix can be readily manipulated through control of process parameters (Simpson column 25, lines 18-20; see also the Action dated 10/14/2020, page 5).  The combined teachings teach the formation of electroprocessed material using multiple electroprocessing methods and that cells can be added to the electroprocessed collagen at any time or from any orientation in any aerosol strategy (column 39, lines 38-40; see also the Action dated 10/14/2020, page 6).  The combined teachings also teach that cells and electroprocessed material can be delivered in an alternating sequence to the target (e.g., electrodeposit the material, aerosol the cells, electrodeposit the material, aerosol the cells), which allows for the discrete layering of the construct in separate layers (column 39, lines 30-34; see also the Action dated 10/14/2020, page 6).  The combined 
Additionally, the combined teachings teach layering of structures is used in some embodiments to mimic more closely the composition of natural materials, such as manipulating the amounts of different proteins in successive layers (Simpson, column 17, lines 15-20; see also the Action dated 10/14/2020, page 6).  Further, the combined teachings teach that the methods can even be repeated, so that a plurality of layers (i.e., multiple layers) can be coated (Stenzel, paragraph 50; see also the Action dated 10/14/2020, page 13).  
Further, as noted in the rejection of record, applying of the third layer in at least two cycles having an interval in between each cycle is interpreted as to where the second (or more) cycles are repeat steps of the first cycle of applying the third layer.  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive.  See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1854 (Fed. Cir. 2009; (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).  In view of a person of ordinary skill in the art, it is well known in the art to repeat steps as matter of practical laboratory practice since adding layers of material to produce a multilayer construct (and in the instant case, a multilayer scaffold) is well within the abilities of a person of ordinary skill in the art. 
The combined teachings also teach that simultaneous incorporation of ice crystals into the polymeric mesh results in a highly porous network (Simonet, Results; see also the Action dated 10/14/2020, page 10).  Low-temperature electrospinning allows the 
The combined prior art provides the teachings for one of ordinary skill in the art to repeat the third layering step as two layering steps (i.e., two applications or “cycles” of layering the third layer, or in other words, a third layer and fourth layer where these layers are made of the same material) where there is a delay or “interval” between the steps since a person of ordinary skill in the art based on the above, would allow some time or “interval” between each application (i.e., cycle) of the third layer so as to create ice voids for the formation of pores so formation of pores can be regulated (e.g., size of pores or amount) within the third layer.
That is, in view of the above, the combined teachings indicate that it was known that in producing three-dimensional tissue scaffolds that mimic natural materials as organs, the three-dimensional tissue scaffolds is to be constructed utilizing known material and techniques to produce a porous and layered structure.  Such techniques are well known where application of additional layers are either taught in the art or the utilization of known fundamental laboratory techniques such as repeat application can be employed by a person of ordinary skill in the art.  As noted, the rejection of record provides improvements upon what was known in the art concerning three-dimensional 
It is further noted that the combined teachings provide a person of ordinary skill in the art teachings to utilize intervals between each cycle (i.e., application of the third layer in each cycle), since in view of the above, by allowing an interval to occur (i.e., a pause between each application of the third layer), this permits design and control of pore size in an electroprocessed material through manipulation of the composition of the material since formation of ice on the mandrel would occur thereby allowing simultaneous incorporation of ice crystals into the polymeric mesh which results in a highly porous network and allows the porosity of electrospun polymeric meshes to increase.  
As noted in the rejection of record, alternatively, as a practical matter, an “interval” can also be a matter of a pause of application of the third layer (second application) by allowing the mandrel to cool down (e.g., to produce ice crystal formation on the layer), resupplying the third layer material, prepping the scaffold or prepping the equipment for the final application of the third layer.  It would have been within the purview of one of ordinary skill in the art to utilize an interval of five minutes (e.g., as in instant claim 27) between applications of the third layer based on the above combined teachings from the art, including practical process aspects with the materials and equipment, as well as control of pore size of the third layer cycles by delaying subsequent application of the third 
With regard to Appellant’s argument concerning Simpson providing disclosures of numerous options and procedures that are merely generic descriptions encompassing many constructs (Appeal Brief, page 15, item (6) C(1)(i)(d)) this is not persuasive since as noted in the rejection of record, Simpson explicitly teaches, among others, the production of multilayer constructs, the use of collagen as a layer, the use of other proteins as layers (e.g., fibrin glue or extracellular matrix proteins), manufacturing multilayered hybrid scaffolds that permit design and control of pore size in an electroprocessed material through manipulation of the composition of the material and the parameters of electroprocessing, as well as layering of structures is used in some embodiments to mimic more closely the composition of natural materials, such as manipulating the amounts of different proteins in successive layers. 
Although there are differing features within the art of record, where the details of implementing those changes would have to be resolved to make the necessary changes, Appellant has not provided any evidence that making such changes is outside the skill of a person of ordinary skill in the art.  As noted, Appellant is narrowly interpreting what a person of ordinary skill in the art is capable of in this field.  In view of this, a person of ordinary skill in the art would be able to take the combined teachings and make adjustment to the materials based on the situation at hand.
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into 
In view of the above, Appellant’s arguments are not persuasive.

(6) C(1)(ii).  
Appellant argues that a reasonable expectation for success for combining the references has been overlooked (Appeal Brief, pages 16-18, item 6 C(1)(ii)).  Appellant’s arguments are not found persuasive in view of the rejection of record, the rationale for obviousness and the following response. 
It is again noted that in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
Regarding Appellant’s arguments concerning Stenzel, they are again found not persuasive in view of the response items (6) C(1)(i)(a) and (b) (expressly incorporated herein).
Regarding Appellant’s argument regard expectation of success, Appellant’s argument is not persuasive since the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Appellant’s arguments are also not persuasive in view of the provide rationale for obviousness (see the Office Action dated 10/14/2020, pages 18-19; expressly incorporated herein).
With regard to Appellant’s arguments concerning markedly better cell infiltration in the scaffold (Appeal Brief, page 18, item 6 C(1)(ii)), this is also not persuasive in view of the rejection of record, the rationale for obviousness and the above sections (expressly incorporated herein).  As noted above, the combined teachings teach methods in the production of a multilayered three-dimensional hybrid scaffold (i.e., an organ-tissue mimic scaffold), where methods of manufacturing permit design and control of pore size in an electroprocessed material through manipulation of the composition of the material and the parameters of electroprocessing (Simpson, column 24, lines 47-50; see also the Action dated 10/14/2020, page 5).  Pore size of an electroprocessed collagen matrix can 
As previously noted above, the rejection of record provides improvements upon what was known in the art concerning three-dimensional tissue scaffolds such as disclosed in Simpson.  The combined teachings of the cited references provide additional teachings from Simonet, Casper and Stenzel that improve upon the teachings in Simpson to produce better three-dimensional tissue scaffold mimics that are “organ-like” tissues.
In view of the rejection of record, the rationale for obviousness and the above, a reasonable expectation for success for combining the references has been provided.
In view of the above, Appellant’s arguments are not persuasive.

(6) C(2).  Claim 25  
Appellant argues that the rejection mischaracterizes the disclosure in Casper in asserting that pore size could be increased by increasing the relative humidity by Casper’s method (Appeal Brief, pages 19-22, item 6 C(2)).  

It is again noted that in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
Regarding Appellant’s arguments concerning Simonet and Stenzel, they are again found not persuasive in view of the response items (6) C(1)(i)(a) and (b) (expressly incorporated herein).
With regard to Appellants arguments concerning the Casper reference (Appeal Brief, pages 19-20, item 6 C(2)), this appears to be a newly presented argument, which is not found persuasive since it is noted that the combined teachings teach performing tests at 30% relative humidity (Simonet, Results), and that surface features, or pores, became evident when electrospinning in an atmosphere with more than 30% relative humidity (Casper, Abstract).  Increasing humidity causes an increase in the number, diameter, shape, and distribution of the pores (Casper, Abstract).  Humidity level experiments were performed to see the effects of humidity on electrospun fiber surface morphology (Casper, Title, page 574, column 1, paragraph 6).  Five different humidity ranges (<25%, 31-38%, 40-45%, 50-59%, and 60-72%) were tested, where at a humidity of less than 25%, electrospun fibers were smooth and featureless (Casper, page 574, column 1, paragraph 6).  
The combined teachings also teach that increasing the humidity to 31-38% caused a visible difference in the surface morphology, while increasing the humidity from 31-38% 
It is additionally noted that in the instant originally filed specification (paragraph 15), as humidity increases from 25% to 55%, the pores of the cryogenic electrospun scaffolds become larger and more defined, which reflects what is taught in Casper.  By varying the humidity, the pore size of the scaffold will also vary.  In view of the above, the combined teachings teach that it was known in the art that increasing the relative humidity during the electrospinning process also increases pore diameter and pore size distribution. 
In view of the above, varying the amount of humidity to vary the pore size of the scaffold would be a results effective variable that can be optimized.  As taught by Simonet and Casper (and the originally filed specification, paragraph 15), it was known in the art that among, others, increasing the humidity to 31-38% caused a visible difference in the surface morphology, while increasing the humidity from 31-38% to 40-45%, the shape of the pores remains the same, but they begin to heavily populate the fiber surface.

With regard to Appellant’s argument concerning Simpson and the scaffold pore size (Appeal Brief, pages 21-22, item 6 C(2)), this appears to be a newly presented argument, which is also not found persuasive since it is noted that the combined teachings provide scaffolds with various thicknesses (200-250μm), fiber diameters (10-100μm) and pore sizes of 10μm (Simpson, column 24, lines 9-11, 18-20 and 63-65; claims 2, 7, 11 and 17).  
Further, the combined teachings also teach electrospun scaffolds produced on low temperature mandrels where the inter-fiber spacing (i.e., pores) are greater than 50μm (Simonet, Figs. 2 and 3).  
It would have been within the purview of one of ordinary skill in the art to provide porous multilayered three-dimensional hybrid scaffolds (i.e., an organ-tissue mimic scaffold) within the claimed range since the combined teachings teach that ice formation on a cold mandrel will produce inter-fiber spacing (pores) within the scaffold that are within the claimed range (see the Office Action dated 10/14/2020, pages 18-19 for the rationale for combining the references).  
A person of ordinary skill in the art would have a reasonable expectation for success since the combined teachings provide for such pore sizes within the teachings of 
Although there are differing features within the art of record, where the details of implementing those changes would have to be resolved to make the necessary changes, Appellant has not provided any evidence that making such changes is outside the skill of a person of ordinary skill in the art.  As noted, Appellant is narrowly interpreting what a person of ordinary skill in the art is capable of in this field.  In view of this, a person of ordinary skill in the art would be able to take the combined teachings and make adjustment to the materials based on the situation at hand.
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

In view of the above, Appellant’s arguments are not persuasive.

In view of the teachings and the rationales discussed above (expressly incorporated herein), the references teach the instantly claimed invention.


For the above reasons, it is believed that the above rejections should be sustained.


Respectfully submitted,
/Paul D. Pyla/
Paul D. Pyla
Examiner, Art Unit 1653


Conferees:

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.